DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “interior panels of the support frame” in claim 12 and “a plurality of interior panels” of claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: “a ratio of a width of the baffle to the width of the air flow gap is approximately 3:1” of claim 19 was not in the original specification (Noted, the specification talks about a ration of a combined width of 2 baffles to the width of the air flow gap, but the limitation recites a ratio of width of only one baffle to the width of the air flow gap).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “generally”, “substantially”, and “approximately” in claims 1-2 7-10, 15, 17-19, 21-23 are relative terms which render the claims indefinite. The terms “generally”, “substantially”, and “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (See MPEP 2173.05b.  “A claim may be rendered indefinite by reference to an object that is variable”).  
For example, for the limitation “generally parallel”, does it mean this limitation includes non-parallel?  For the limitation “a width that is substantially constant”, is the width considered constant if it changes from 5 inches to 5.1 inches?  Similarly, is a ratio of 2:1 or 10:1 considered to be approximately 3:1?  Since the specification does not provide a guideline for those limitations with relative terms, those limitations are considered to be indefinite.
Claim 1 recites “the air flow gap having a width that is substantially constant along a dimension of the first perforated baffle sheet and the second perforated baffle sheet that extends generally parallel to a direction of air flow through the air flow gap” in lines 8-11.  This limitation talks about “a dimension” for two perforated baffle sheets.  It’s not clear as to if the dimension is the total dimension of the combination of the first and second perforated baffle sheets.  Or does it mean the first and second perforated sheets have the same dimension.  Also the word “dimension” implies “size”, which is just a value.  However, the limitation talks about “a dimension…that extends generally parallel”.  It’s not clear how a dimension (which is a non-tangible value) can extend in a direction.  Also there’s problem with “generally parallel”.  The word “parallel” has a specific meaning (something that never intersect).  Therefore it’s not clear as to if “generally parallel” means parallel or non-parallel.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “…the air flow gap having a constant width along the first perforated baffle sheet and the second perforated baffle sheet in a direction of air flow through the air flow gap”.
Claim 9 recites “a plurality of silencer modules arrayed within the support frame, wherein each silencer module of the plurality of silencer modules includes a support shell, a first perforated baffle sheet coupled to a first inner wall of the support shell and a second perforated baffle sheet”  This limitation implies that there are multiple first perforated baffle sheets and multiple second perforated baffle sheets.  However in line 7 of claim 9, the limitation states “an air flow gap extends between the first perforated baffle sheet and the second perforated baffle sheet”.  Because there are multiple first perforated baffle sheets and multiple second perforated baffle sheets, it’s not clear as to which of the plural first perforated baffle sheets and which of the plural second perforated baffle sheets sandwich the air flow gap. 
The same problem exists for the “the first perforated baffle sheet” and “the second perforated baffle sheet” in last 5 lines of claim 9 because there are multiple first perforated baffle sheets and multiple second perforated baffle sheets.  There Examiner recommend applicant to amend last 5 lines of claim 9 limitations to:
“inner wall, 
wherein for each silencer module:
an air flow gaps extends between the first perforated baffle sheet and the second perforated baffle sheet, the air flow gap having a constant width along the first perforated baffle sheet and the second perforated baffle sheet in a direction of air flow through the air flow gap”.
	Claim 10 recites “…,wherein a width of the first baffle and a width of the second baffle” in lines 3-4.  However, claim 10 also recites each silencer module having a first baffle and a second baffle (which means there are multiple first baffles and multiple second baffles, it’s not clear which set of those multiple first baffles and multiple second baffles is used for the width.  Examiner recommend applicant to amend this limitation to “…, wherein for each silencer module, a width of the first baffle and a width of the second baffle combine as….”
	Noted: Claim 16 has the same problem as claim 10.

Claim 22 recites “the additional air flow gap having a width that is substantially constant along a dimension of the first perforated baffle sheet and the second perforated baffle sheet that extends generally parallel to the direction of air flow across the silencer bank.” in lines 8-10.  This limitation talks about “a dimension” for two perforated baffle sheets.  It’s not clear as to if the dimension is the total dimension of the combination of the first and second perforated baffle sheets.  Or does it mean the first and second perforated sheets have the same dimension.  Also the word “dimension” implies “size”, which is just a value.  However, the limitation talks about “a dimension…that extends generally parallel”.  It’s not clear how a dimension (which is a non-tangible value) can extend in a direction.  Also there’s problem with “generally parallel”.  The word “parallel” has a specific meaning (something that never intersect).  Therefore it’s not clear as to if “generally parallel” means parallel or non-parallel.  Examiner recommend applicant to amend this limitation to “…the additional air flow gap having a constant width along the first perforated baffle sheet and the second perforated baffle sheet in a direction of air flow through the silencer”.  Accordingly in claim 23, “the dimension of” in line 5 needs to be deleted.
Claim 25 recites the limitation "the interior panels" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “the plurality of interior panels”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (US 5869792).
Regarding claim 1, Allen teaches a silencer module for a silencer bank of an air handling unit, comprising:
a support shell (duct 12, fig 1) having a first inner wall (inner surface of wall 14, fig 1-2) and a second inner wall (inner surface of wall 15, fig 1-2) opposite the first inner wall;
a first baffle (20, fig 1-2) coupled  to the first inner wall and including a first perforated baffle sheet (panel 36 on the right side, fig 2); and
a second baffle (21, fig 1-2) coupled to the second inner wall and including a second perforated baffle sheet (panel 36 on the left side, fig 2), wherein an air flow gap (32, fig 2) extends between the first perforated baffle sheet and the second perforated baffle sheet, the air flow gap having a substantially constant width (as shown in fig 2, the width between two panels 36 is substantially constant) along the first perforated baffle sheet and the second perforated baffle sheet in a direction of air flow (upward or downward direction in fig 2) through the air flow gap.
Regarding claim 2, Allen teaches a width (width/dimension in left-right direction of fig 2) of the first baffle and a width (width/dimension in left-right direction of fig 2) of the second baffle combine as a cumulative baffle width (sum of widths as explained above) of the silencer module.
Regarding claim 3, Allen teaches a ratio of the cumulative baffle width to the width of the air flow gap is approximately 3:1 (Noted the limitation states “substantially”.  Since there’s no clear definition for the range of ratio to be considered to be approximately 3:1, the ratio for widths as shown in fig 2 is considered to be approximately 3:1).
Regarding claim 5, Allen teaches he first baffle includes a first set of flanges (24+25 for baffle 20) extending from opposing end portions of the first baffle, and the second baffle includes a second set of flanges (24+25 for baffle 21) extending from opposing end portions of the second baffle, wherein the first baffle is coupled to the first inner wall via the first set of flanges, and the second baffle is coupled to the second inner wall via the second set of flanges (shown in fig 2).
Regarding claim 7, Allen teaches the silencer module is substantially symmetrical about a longitudinal axis (a central vertical axis of fig 2) of the silencer module, a lateral axis (a central horizontal axis of fig 2) of the silencer module, a vertical axis of the silencer module, or a combination thereof.

Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada (US 20080139107).
Regarding claim 18, Takada teaches a silencer for an air handling unit, comprising:
a silencer bank (two corner sound-deadening chambers 20 on both sides of fig 2) positioned within a support frame (casing 4, fig 2) and extending along a height (vertical direction of fig 2) and a width (horizontal direction of fig 2) of the support frame, wherein the silencer bank includes a plurality of silencer modules (two chambers 20 are two silencer modules), wherein a silencer module of the plurality of silencer modules includes a support shell (13 on the left side of fig 2) having a perforated baffle sheet (13b.  [0024] lines 1-2, “The arc wall portion 13b is formed by forming a punched panel into an arc shape”) coupled to a first inner wall (annotated figure 1), a second inner wall (annotated figure 1) positioned opposite the first inner wall, and an air flow gap (9, fig 2) extending between the perforated baffle sheet and the second inner wall, the air flow gap having a width that is substantially constant (as shown in fig 2.  The curvature of wall 14 is substantially parallel to perforated sheet 13b) along a dimension of the perforated baffle sheet that extends generally parallel to a direction of air flow across the silencer bank (see fig 2).

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    402
    623
    media_image1.png
    Greyscale

[AltContent: textbox (second inner wall)][AltContent: textbox (First inner wall)]

[AltContent: textbox (Annotated figure 1)]

Regarding claim 19, Takada teaches the silencer module includes a baffle (13, fig 2) having the perforated baffle sheet and coupled to the first inner wall, and wherein a ratio of a width of the baffle to the width of the air flow gap is approximately 3:1 (Noted the limitation states “substantially”.  Since there’s no clear definition for the range of ratio to be considered to be approximately 3:1, the ratio for widths as shown in fig 2 is considered to be approximately 3:1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 5869792).
Regarding claim 6, Allen teaches the silencer module includes sound attenuation material disposed (62, fig 13.  Also col 7 lines 8-12, “FIG. 13 shows the thin glass fiber board 62 being applied to side wall 15…glass fiber board may be employed in the reactive/absorptive silencer of the invention”) between the second baffle and the second inner wall (the embodiment of fig 13 shows glass fiber between wall 15 and baffle).
Allen fails to teach clearly that sound attenuation material disposed between the first baffle and the first inner wall.  However fig 13 shows only a portion of the system.  It would have been obvious to place sound attenuation material (glass fiber board 62) on the opposite side of the system (by symmetry) in order to help reduce noise propagation through the duct.

Allowable Subject Matter
Claims 4, 11-14, 20-21, 23-24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8, 22 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KO-WEI LIN/Examiner, Art Unit 3762
Ko-Wei.Lin@uspto.gov